Citation Nr: 1528575	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-31 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 to May 1971, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided.

In a February 2012 TDIU application, the Veteran indicated that he had a high school education and work experience as a truck driver.  He also reported that he was unable to continue working as a truck driver due to his service-connected coronary heart disease and posttraumatic stress disorder (PTSD).  

In an August 2011 VA PTSD examination, the Veteran indicated his highest level of education was high school, he had retired from a career as a truck driver, and currently worked part-time doing farm work and hauling supplies to farmers.  In May 2012, the Veteran's part-time employer reported that he worked as a seasonal truck driver.

In a December 2011 VA heart conditions examination report, the examiner opined that the Veteran's heart disease impacted his ability to work.  The examiner found the Veteran was short of breath and became short of breath after walking up one flight of stairs.  The examiner noted that the Veteran worked part-time driving a truck at a fertilizer plant but that he was unable to do physical work.  In a May 2012 VA examination report, the examiner clarified that the Veteran's ischemic heart disease prevented physically demanding work but did not prevent sedentary work.

In a July 2012 VA PTSD examination, the Veteran reported that he retired about 10 years prior from his job that he indicated was stressful and required him to make a lot of decisions with input from his employer.  He indicated that he was calmer since he retired and spent his time at home.  The examiner opined that the Veteran's PTSD symptoms would most likely not render him unable to secure or maintain employment by themselves, but that it depended on the nature of his employment.  The examiner explained that an occupation with high interaction or high stress would most likely be problematic and that it would most likely be difficult for the Veteran to find and maintain employment that involved much interaction with others, decision-making, or deadlines.

In February 2015, the Veteran's representative noted that the VA opinions on the Veteran's employability only addressed the impact of his service-connected ischemic heart disease and PTSD separately.  The Board agrees that an opinion addressing the impact of both of the Veteran's service-connected disabilities would be helpful in this case.  Moreover, it has been almost 3 years since the most recent examination to determine the impact of the disabilities on the Veteran's employability was performed.  Therefore, the Board has determined that a remand to obtain any outstanding, pertinent treatment records and to afford the Veteran an appropriate VA examination is in order.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any VA Medical Center treatment records.

2. Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the impact of the Veteran's service-connected disabilities on his ability to work, to include whether they are sufficient by themselves to preclude him from securing or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

All pertinent evidence of record must be made available to and reviewed by the examiner.

The opinion must consider the Veteran's level of education and previous work experience but factors such as age or impairment caused by any non service-connected disabilities are not to be considered.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

